Filed 7/20/22 Silver v. U. of West L.A. School of Law CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


MARCUS SILVER,                                                   B310003

         Plaintiff and Appellant,                                (Los Angeles County
                                                                 Super. Ct. No. BC685581)
         v.

UNIVERSITY OF WEST LOS
ANGELES SCHOOL OF LAW,

           Defendant and Respondent.




     APPEAL from the judgment of the Superior Court of
Los Angeles County, Anthony Mohr and Ernest M. Hiroshige,
Judges. Affirmed.
     Marcus Silver, in pro. per., for Plaintiff and Appellant.
     Douglas Hicks Law and Jamon R. Hicks for Defendant and
Respondent.

                              __________________________
       Marcus Silver appeals from a judgment entered after the
trial court granted the motion for summary judgment filed by
defendant University of West Los Angeles School of Law (Law
School). Silver brought a claim for breach of contract alleging the
Law School failed to provide a timely and accurate copy of
Silver’s academic transcript to the State Bar of California’s Office
of Admissions (Bar). The trial court concluded the Law School
carried its burden to show it did not breach any contractual duty
it owed to Silver and Silver was not damaged by any breach.
Silver presented no evidence in opposition, and the court granted
the summary judgment motion, finding Silver failed to meet his
burden to raise a triable issue of fact.
       On appeal, Silver contends the trial court erred in
determining there were no triable issues of fact. We affirm.

      FACTUAL AND PROCEDURAL BACKGROUND

A.      The Complaint and First Amended Complaint
        Silver filed this action on December 4, 2017 against the
Law School, alleging causes of action for breach of contract,
fraud, misrepresentation, and interference with prospective
economic advantage. On March 15, 2018 the Law School
demurred to all causes of action in the complaint.
        On March 26, 2018 Silver filed a motion for default
judgment and to strike the Law School’s demurrer, arguing the
Law School waived its right to respond to the complaint by failing
to file a responsive pleading within 30 days after service. On
April 20, 2018 Silver filed a request for entry of default and




                                 2
clerk’s judgment, which the clerk rejected because the Law
School had filed a demurrer on March 15.
       After a June 14, 2018 hearing, the trial court sustained the
Law School’s demurrer with leave to amend to allege causes of
action for breach of contract and interference with prospective
economic advantage.1 The court ordered Silver to file and serve a
first amended complaint within 10 days of notice of the ruling
and the Law School to file a response within 20 days of filing the
first amended complaint.2
       On June 22, 2018 Silver filed a first amended complaint
alleging a single cause of action for breach of written contract.
On July 20 (28 days after the first amended complaint was filed)
the Law School again demurred. On October 2 Silver filed an
objection to the demurrer, arguing the demurrer was not timely
under the court’s June 14, 2018 order directing the Law School to
file a response within 20 days of the filing of Silver’s first
amended complaint.
       After a hearing, on November 14, 2018 the trial court3
sustained the demurrer with leave for Silver to file a second
amended complaint within 20 days.

B.    The Second Amended Complaint
      Silver’s operative second amended complaint alleged a
single cause of action against the Law School for breach of


1   The trial court sustained the demurrer without leave to
amend as to Silver’s remaining claims.
2     Judge Ernest M. Hiroshige presided over the hearing and
ruled on the Law School’s demurrer to the complaint.
3     Judge Anthony Mohr.




                                 3
written contract. Silver alleged he enrolled in the Law School in
2011. Silver took an introduction to law course in the summer of
2011, but the Law School academically dismissed Silver for
receiving a “failing grade” in the course. Silver was therefore not
able to enroll in any courses in the fall of 2011. In the spring of
2012 Silver retook the introductory course, this time earning a
“B.” However, this grade was “mysteriously omitted from [his]
Official Transcripts.” (Underlining omitted.) Silver then took a
“‘criminal practice’” course during the summer of 2012, which
was the only course he was allowed to take, and he earned a “D.”
Silver felt he was not being treated fairly as to grading of the
summer class.
       Later in 2012 Silver enrolled in the North Western
California University School of Law (NWCU). Toward the end of
his first year there, Silver learned he needed to submit an official
transcript from the Law School to the Bar before he could take
his final examinations. On October 7, 2013 Silver requested a
copy of his transcript from the Law School on an expedited basis.
On October 25 Silver resubmitted his request. But he did not
receive his transcript from the Law School until December 5,
2013. By that time, “the exam deadline had passed.” Further,
Silver “discovered that the transcript was not accurate and had
omitted records of classes taken and passed.”
       Silver alleged his two requests to the Law School in
October 2013 constituted written contracts between Silver and
the Law School; Silver performed under the contracts by
“providing payment information”; and the Law School breached
the contracts by “failing to timely satisfy [its] obligation to
release accurate transcripts.” Silver alleged that due to the
breach, he “suffered damages including over 3 years of wasted




                                 4
time, book, tuition and transportation expenses, anger, shame,
embarrassment and career earnings.”

C.     The Law School’s Motion for Summary Judgment
       On March 15, 2020 the Law School moved for summary
judgment, setting a hearing date for July 29, 2020. According to
the proof of service, the Law School served Silver by email and
United States mail on May 15, 2020. The Law School argued no
contract existed between it and Silver; it performed its
obligations under any contract; Silver suffered no damages as a
result of any breach; and the four-year statute of limitations for
breach of written contract barred Silver’s action.4
       The Law School filed an attorney declaration attaching
several documents.5 In a credit card payment form signed and
dated October 7, 2013 by Silver, he authorized the Law School to
charge his credit card $50 for “transcripts.”6 The form stated
further, “[C]harges will be processed within 7 business days.” In
an October 15, 2013 email to Silver, an administrative assistant
of the Law School advised Silver his credit card payment had
been declined for insufficient funds and requested Silver contact
the Law School to complete payment. On October 25 Silver sent

4     On our own motion we augment the record to include the
Law School’s May 5, 2020 separate statement and memorandum
of points and authorities in support of its motion for summary
judgment. (Cal. Rules of Court, rule 8.155(a)(1)(A).)
5     Silver did not object to the admission of any documents
submitted by the Law School, nor does he argue on appeal the
evidence was inadmissible.
6     We have omitted capitalization of excerpts from the
transcript and other documents.




                                 5
an email to Nailah Smith, the administrative assistant to the
Law School’s registrar, inquiring whether the Law School had
processed his transcript request. Smith replied by email, “I do
not see that the payment cleared. Can you please give me a call?”
In a second credit card payment form dated October 25, 2013
signed by Silver, he authorized the Law School to charge $60 for
“expedited transcripts” and provided payment information for a
different credit card. On October 29 Smith sent an email to
Silver requesting he contact the Law School’s office by phone.
       The Law School also submitted in support of its motion a
copy of Silver’s transcript. The transcript showed a “print date”
of October 29, 2013, and it was signed and dated by Smith the
same day. The transcript showed as to the summer of 2011 that
Silver earned a “C-” in the course “Introduction to Legal Studies.”
In a September 8, 2011 letter attached to the attorney
declaration, the Law School informed Silver he had been
academically dismissed for failing to meet the minimum
academic requirements for continued enrollment due to his grade
in Introduction to Legal Studies, but it informed Silver he could
file a petition for readmission. The letter stated Silver would be
refunded all charges for the Fall 2011 semester.
       The transcript showed as to the Fall 2011 semester that
Silver enrolled in three courses but did not receive credit or a
grade in those courses. The transcript listed Silver’s status in the
Fall 2011 term as “Cancel—Academic.” As to the summer of
2012, the transcript showed Silver earned a “D” in the course
“Criminal Practice.” In a letter dated August 28, 2012, the Law
School informed Silver he had been academically dismissed for
failure to maintain the minimum required grade point average at
the end of the Summer 2012 term. The letter again noted Silver




                                 6
could petition for readmission. The Law School also attached a
December 11, 2013 letter from the Bar to Silver, which stated,
“You are now officially registered with the State Bar of
California’s Office of Admissions.”
       The Law School filed excerpts of deposition testimony from
Silver, in which Silver acknowledged a Law School employee
contacted him on October 15, 2013 to inform him the Law School
was not able to process his credit card payment. Silver stated the
Law School sent a copy of his transcript directly to the Bar and
sent Silver a courtesy copy of the transcript that Silver received
by mail on December 3, 2013. Silver admitted he was able to
take his final examinations at NWCU notwithstanding his failure
to meet the requirement of official registration with the Bar.
When asked about the final grades he received at NWCU, Silver
testified he received “[p]robably a C minus” in each of the two or
three courses he took. Silver added, “I really didn’t prepare for
my final exams. And I was not sure I wanted to pursue a career
in law anymore.”
       On July 15, 2020 Silver filed a one-page document styled
“Objection to motion for summary judgment.” Silver argued the
Law School’s motion was defective for failing to provide at least
77 days’ advance notice before the scheduled hearing. Silver
argued further he was not personally served with the motion.
       On July 29, 2020 Silver filed a document titled “Case
summary.” Silver argued the Law School previously defaulted by
failing timely to file a responsive pleading to the first amended
complaint and further, the motion for summary judgment should
be stricken for failure to comply with procedural requirements.
Silver attached an unauthenticated July 2, 2012 letter from Toni
O’Neal, associate dean of the Law School, informing Silver he




                                7
was “now eligible for full acceptance into the School of Law based
upon [his] excellent performance in the [S]pring 2012
Introduction to Legal Studies course.” The letter noted Silver
earned a “‘B’” in the course in satisfaction of the requirements for
continued study at the Law School and stated, “As you may
recall, you will not receive credit for the course . . . .” Silver
argued the letter showed the transcript issued by the Law School
was not accurate.
       After a hearing on July 29, the trial court continued the
hearing on the motion for summary judgment to November 9,
2020. In its written ruling, the court concluded the Law School
failed to provide adequate notice under Code of Civil Procedure
section 437c, subdivision (a)(2), because the motion was served by
email 75 days before the hearing, without adding two days for
electronic service.7 The court rejected the Law School’s argument
that California Rules of Court, Emergency rule 12, which
provided emergency rules for electronic service during the
COVID-19 pandemic state of emergency, applied to allow service
without adding two days.
       On November 6, 2020 the Law School filed a reply brief in
support of its motion. The Law School argued Silver’s opposition
failed to address the merits of the motion, and it did not include
the required separate statement or supporting evidence.
       After a hearing on November 12, 2020, the trial court
granted the Law School’s motion for summary judgment. In its
written order, the court found Silver failed to raise triable issues
of fact that the Law School breached a contractual duty it owed to


7    All further undesignated statutory references are to the
Code of Civil Procedure.




                                 8
Silver and Silver was damaged by the breach. Further, Silver’s
opposition papers failed to address the merits of the motion and
“did not suffice to justify a denial of the [Law School’s] motion.”
      On November 16 the trial court entered judgment for the
Law School. Silver timely appealed.

                          DISCUSSION

A.      The Trial Court Did Not Abuse Its Discretion in
        Considering the Law School’s Demurrer to the First
        Amended Complaint
        Silver contends the trial court abused its discretion in
allowing the Law School to file a demurrer to the first amended
complaint even though the Law School failed to file the demurrer
within 20 days of Silver’s filing of the first amended complaint, as
required by the court’s June 14, 2018 minute order. Silver argues
the court should have instead entered a default against the Law
School. The trial court did not abuse its discretion.
        Section 473, subdivision (a)(1), provides, “The court may, in
furtherance of justice, and on any terms as may be proper,
. . . enlarge the time for answer or demurrer.” (Accord, McAllister
v. County of Monterey (2007) 147 Cal.App.4th 253, 281-282
[“‘There is no absolute right to have a pleading stricken for lack
of timeliness in filing where no question of jurisdiction is
involved . . . ; the granting or denial of the motion is a
matter which lies within the discretion of the court.’”].) “The trial
court may exercise this discretion so long as its action does ‘not
affect the substantial rights of the parties.’” (McAllister, at
p. 282; accord, Jackson v. Doe (2011) 192 Cal.App.4th 742, 750
[“The trial court’s consideration of the demurrer, filed 38 days




                                  9
after plaintiff served the complaint, did not affect plaintiff’s
‘substantial rights,’ where plaintiff did not take steps to obtain a
default judgment or demonstrate the delay prejudiced her.”].)
       Without elaboration, Silver argues the trial court’s decision
to allow the filing of the demurrer to the first amended complaint
affected his substantial rights. But the Law School was at most
eight days late in filing its demurrer (assuming the deadline ran
from filing, not service). And Silver waited over two months after
the Law School filed its demurrer to file an objection to the
demurrer. Thus, the trial court’s decision to consider the
demurrer did not affect Silver’s substantial rights. (See
McAllister v. County of Monterey, supra, 147 Cal.App.4th at
p. 282.)8
       The trial court therefore acted within its discretion in
allowing the Law School to file its demurrer to the first amended
complaint notwithstanding the demurrer’s untimeliness.




8      To the extent Silver argues the trial court abused its
discretion in considering the Law School’s demurrer to the
original complaint, filed over two months late, he has likewise
failed to show prejudice. Silver did not request entry of a default
judgment until after the Law School filed its demurrer. As in
McAllister v. County of Monterey, supra, 147 Cal.App.4th at
page 282, “[p]rior to the filing of respondent’s demurrer to the
amended complaint, appellant had not taken any steps to have
judgment by default entered” and has not otherwise
demonstrated prejudice from the trial court’s decision.




                                10
B.     The Trial Court Did Not Abuse Its Discretion in Denying
       Silver’s Motion To Compel Discovery
       1.     Background
       On June 8, 2020 Silver filed a motion to compel discovery.
Silver argued the Law School had failed to timely respond to form
interrogatories and requests for admission Silver served on the
Law School on March 18, 2020. The motion noted the Law School
served on Silver a response to his requests for admission on May
15, 2020, but the Law School “essentially refused to answer any
of the questions,” instead making the same boilerplate objection
to each question. Silver also argued the Law School
“conveniently left out” of its motion for summary judgment
evidence Silver produced in discovery showing “there is a
legitimate dispute,” supporting this contention by attaching
several unidentified and unauthenticated documents, including a
copy of the July 2, 2012 letter from associate dean O’Neal to
Silver.
       On August 17, 2020 the Law School filed an opposition to
Silver’s motion, attaching a declaration from attorney Jamon R.
Hicks. Hicks averred Silver served his motion to compel
discovery on the Law School while the Law Firm’s attorneys’
office was closed pursuant to the Governor’s shelter-in-place
order for the COVID-19 pandemic. Hicks declared he responded
to Silver’s requests for admission and form interrogatories on
May 14 and July 31, 2020, respectively. On August 14, 2020
Hicks contacted Silver by email to arrange a meet and confer
regarding the withdrawal of Silver’s motion, but Silver did not
respond. Silver did not file a reply brief.
       After a hearing, on August 31, 2020 the trial court denied
Silver’s motion to compel discovery.




                               11
       2.    Silver has not shown an abuse of discretion
       Silver argues, without further explanation, the trial court
“erred in denying without valid reason [Silver’s] motion for
discovery and motion to compel a response to interrogatories and
request for admission.” The Law School contends it served all
outstanding discovery responses on Silver before the hearing on
the motion, and thus the trial court did not abuse its discretion in
denying the motion.
       “We review the trial court’s grant or denial of a motion to
compel discovery for an abuse of discretion.” (Williams v.
Superior Court (2017) 3 Cal.5th 531, 540; accord, Cates v.
California Gambling Control Com. (2007) 154 Cal.App.4th 1302,
1312 [“We review a discovery order for an abuse of discretion and
will affirm the ruling unless it falls outside the bounds of
reason.”].) “The statutory scheme vests trial courts with ‘“wide
discretion”’ to allow or prohibit discovery.” (Williams, at p. 540;
accord, Padron v. Watchtower Bible & Tract Society of New York,
Inc. (2017) 16 Cal.App.5th 1246, 1269, fn. 10 [“a superior court
has wide discretion to manage discovery”].) “The trial judge’s
application of discretion in discovery matters is presumed correct,
and the complaining party must show how and why the court’s
action constitutes an abuse of discretion in light of the particular
circumstances involved.” (Obregon v. Superior Court (1998)
67 Cal.App.4th 424, 432; accord, Cates, at p. 1312 [“the order is
presumed correct and the appellant must affirmatively show
error”].)
       On appeal, Silver makes no showing that the Law School’s
discovery responses were inadequate or incomplete and provides
no basis for concluding the trial court abused its discretion. Nor




                                12
does Silver present any legal argument why the trial court’s
ruling was an abuse of discretion, and therefore he has not met
his burden to show error on appeal.9 (See Hernandez v. First
Student, Inc. (2019) 37 Cal.App.5th 270, 277 [“‘[T]o demonstrate
error, an appellant must supply the reviewing court with some
cogent argument supported by legal analysis and citation to the
record.’”]; Multani v. Witkin & Neal (2013) 215 Cal.App.4th 1428,
1457 [plaintiffs forfeited claim of error by failing to “present
meaningful legal analysis supported by citations to authority and
citations to facts in the record that support the claim of error”];
City of Santa Maria v. Adam (2012) 211 Cal.App.4th 266, 287
[“[W]e may disregard conclusory arguments that are not


9      The record reflects the Law School submitted substantive
responses to the form interrogatories but, apart from responses to
three requests, submitted only objections to Silver’s requests for
admission, asserting the requests were compound. However, on
appeal Silver does not argue the trial court abused its discretion
in failing to order supplemental responses to the requests for
admission on the basis the Law School waived its objections to
the discovery given its untimely responses. (See § 2033.280,
subd. (a) [party who fails to serve a timely response to requests
for admission “waives any objection to the requests”].) Nor can
we tell absent a transcript whether the court relieved the Law
School from its waiver due to the late filing (which the Law
School argued in its opposition was due to its office being closed
at the time of service due to the COVID-19 pandemic). (See ibid.
[“The court, on motion, may relieve that party from this waiver
on its determination that both of the following conditions are
satisfied: [¶] (1) The party has subsequently served a response
that is in substantial compliance . . . . [¶] (2) The party’s failure
to serve a timely response was the result of mistake,
inadvertence, or excusable neglect.”].)




                                 13
supported by pertinent legal authority or fail to disclose the
reasoning by which the appellant reached the conclusions he
wants us to adopt.”]; see also Cal. Rules of Court, rules
8.204(a)(1)(B) [Briefs must “support each point by argument and,
if possible, by citation of authority.”].)10

C.    The Trial Court Did Not Err in Granting the Law School’s
      Motion for Summary Judgment
      1.     Standard of review on summary judgment
      Summary judgment is appropriate only if there are no
triable issues of material fact and the moving party is entitled to
judgment as a matter of law. (§ 437c, subd. (c); Regents of
University of California v. Superior Court (2018) 4 Cal.5th 607,
618; Doe v. Roman Catholic Archbishop of Los Angeles (2021)
70 Cal.App.5th 657, 668.) “‘“‘“We review the trial court’s decision
de novo, considering all the evidence set forth in the moving and
opposing papers except that to which objections were made and
sustained.”’” (Hampton v. County of San Diego (2015) 62 Cal.4th
340, 347; accord, Doe, at p. 669; Valdez v. Seidner-Miller, Inc.
(2019) 33 Cal.App.5th 600, 608.)
      A defendant moving for summary judgment has the initial
burden of presenting evidence that a cause of action lacks merit

10     We acknowledge a self-represented litigant’s understanding
of the rules on appeal are, as a practical matter, more limited
than an experienced appellate attorney’s. Whenever possible, we
do not strictly apply technical rules of procedure in a manner
that deprives litigants of a hearing. But we are required to apply
the rules on appeal and substantive rules of law to a self-
represented litigant’s claims on appeal, just as we would to those
litigants who are represented by trained legal counsel.
(Rappleyea v. Campbell (1994) 8 Cal.4th 975, 984-985.)




                                14
because the plaintiff cannot establish an element of the cause of
action or there is a complete defense. (§ 437c, subd. (p)(2);
Aguilar v. Atlantic Richfield Co. (2001) 25 Cal.4th 826, 853;
Valdez v. Seidner-Miller, Inc., supra, 33 Cal.App.5th at p. 607.) If
the defendant satisfies this initial burden, the burden shifts to
the plaintiff to present evidence demonstrating there is a triable
issue of material fact. (§ 437c, subd. (p)(2); Aguilar, at p. 850;
Luebke v. Automobile Club of Southern California (2020)
59 Cal.App.5th 694, 702-703.) We must liberally construe the
opposing party’s evidence and resolve any doubts about the
evidence in favor of that party. (Regents of University of
California v. Superior Court, supra, 4 Cal.5th at p. 618; Valdez,
at p. 608.) But “[t]he plaintiff . . . shall not rely upon the
allegations or denials of its pleadings to show . . . a triable issue
of material fact exists but, instead, shall set forth the specific
facts showing that a triable issue of material fact exists.” (§ 437c,
subd. (p)(2); accord, Roman v. BRE Properties, Inc. (2015)
237 Cal.App.4th 1040, 1054 [“It is fundamental that to defeat
summary judgment a plaintiff must show ‘specific facts’ and
cannot rely on allegations of the complaint.”]; Regional Steel
Corp. v. Liberty Surplus Ins. Corp. (2014) 226 Cal.App.4th 1377,
1388.)

      2.     The Law School carried its initial burden, and Silver
             failed to raise a triable issue of fact as to his cause of
             action for breach of contract
       Silver contends he raised a triable issue of fact as to his
sole claim for breach of contract by presenting evidence the Law
School did not timely issue Silver’s transcript and the transcript




                                  15
was not accurate. The Law School met its burden on summary
judgment; Silver did not.
      The elements of a breach of contract claim are (1) the
existence of the contract; (2) the plaintiff’s performance of the
contract or excuse for non-performance; (3) the defendant’s
breach of the contract; and (4) the resulting damage to the
plaintiff. (Coles v. Glaser (2016) 2 Cal.App.5th 384, 391;
Kumaraperu v. Feldsted (2015) 237 Cal.App.4th 60, 70.) The Law
School carried its initial burden on summary judgment by
presenting evidence to show it did not breach a contractual duty
it owed to Silver and Silver suffered no damages because of any
such breach.
      As to Silver’s contention the transcript was not timely
issued, the Law School presented evidence the initial delay in
producing Silver’s transcript was because Silver’s credit card
payment was declined. After Silver resubmitted his transcript
payment authorization form with new credit card payment
information on October 25, 2013, the Law School issued the
transcript within four days, on October 29, in compliance with
the commitment stated on the form that charges would be
processed within seven business days. This evidence is sufficient
to show the Law School complied with its contractual duty (if
any) to timely issue Silver’s transcript.
      Although Silver asserts he did not receive a copy of the
transcript until December 5, 2013,11 he admitted in his deposition
the Law School sent a copy of the transcript directly to the Bar.

11     In deposition testimony filed by the Law School in support
of its motion for summary judgment, Silver admitted he received
a copy of the transcript from the Law School on December 3,
2013.




                               16
Silver testified further the transcript he received in December
was only a courtesy copy. Silver has presented no evidence the
Bar did not receive the transcript in a timely fashion after the
Law School issued the transcript on October 29, 2013.
       As to Silver’s contention the transcript was not accurate,
the Law School carried its initial burden on summary judgment
by presenting “a true and correct copy” of Silver’s transcript
dated October 29, 2013 in support of its motion for summary
judgment. Silver argues he raised a triable issue of fact the
transcript was not accurate, relying on the statements by
associate dean O’Neal contained in the July 2, 2012 letter filed as
an attachment to Silver’s motion to compel discovery and July 29,
2020 case summary. But “[m]aterial not presented in opposition
to the summary judgment motion itself is not properly considered
by the court in ruling on the motion.” (Roman v. BRE Properties,
Inc., supra, 237 Cal.App.4th at p. 1054 [information in plaintiffs’
fee waiver request and requests for accommodation in the trial
court did not create triable issue on summary judgment].)
Further, Silver failed to authenticate the letter in either filing.
(See Evid. Code, § 1401, subdivision (a) [“Authentication of a
writing is required before it may be received in evidence.”].)
       Moreover, the O’Neal letter does not create a triable issue
of fact whether the transcript is accurate. Rather, the letter
states Silver received a “‘B’” grade in the Introduction to Legal
Studies course in the Spring 2012 semester, by which Silver
satisfied the necessary condition to continue his studies at the
Law School. This is consistent with the evidence Silver was
academically dismissed after his poor performance in the
Summer 2011 semester. Although the October 29, 2013
transcript does not reflect that Silver took a course or earned any




                                17
grade at the Law School in the Spring 2012 semester, the O’Neal
letter states Silver would not receive credit for the Spring 2012
Introduction to Legal Studies course. Thus, the letter explains
the absence from the transcript of information for the Spring
2012 semester.12
       As to damages, the second amended complaint alleged
Silver “suffered damages including over 3 years of wasted time,
book, tuition and transportation expenses, anger, shame,
embarrassment and career earnings” due to the Law School’s
breach. In support of its motion for summary judgment, the Law
School presented a December 11, 2013 letter from the Bar
informing Silver he was “now officially registered with the State
Bar of California’s Office of Admissions.” Moreover, Silver
admitted in deposition testimony he was able to take his final
examinations at NWCU notwithstanding his failure to meet the
requirement of official registration with the Bar. Thus, despite
any delay by the Law School in issuing the transcript, Silver was
not prevented from registering with the Bar or taking his final
examinations at NWCU.13 Silver did not present any evidence to
the contrary.


12    Silver’s argument the trial court erred in failing “to accept
all material factual allegations in the second amended complaint
as true” also lacks merit. Silver cannot rely on the allegations in
his pleadings to show a triable issue of fact exists. (§ 437c,
subd. (p)(2); see Roman v. BRE Properties, Inc., supra,
237 Cal.App.4th at p. 1054.)
13    We reject Silver’s contention he was deprived of a trial on
the merits due to the COVID-19 pandemic. (See Dee v. Vintage
Petroleum, Inc. (2003) 106 Cal.App.4th 30, 34 [“‘[A] summary
judgment . . . deprives the losing party of trial on the merits.’”].)




                                  18
                         DISPOSITION

      We affirm the judgment. The Law School is entitled to
recover its costs on appeal.



                                   FEUER, J.
We concur:



             PERLUSS, P. J.



             SEGAL, J.




                              19